Citation Nr: 1759735	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for status post aortic insufficiency due to bacterial endocarditis, with bovine aortic valve replacement and possible transient congestive heart failure (claimed as heart murmur, congestive heart failure, and aortic valve replacement).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from April 1976 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

This case was previously remanded for additional development in July 2014 and March 2017 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

After careful review of the evidence of record, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement.  See 38 C.F.R. § 19.9 (2017).  

The Veteran asserts that he has a heart disability as a result of treatment received through the Central Arkansas Veterans Healthcare System (CAVHS) between February and May 2007.  Specifically, the Veteran contends that in February 2007, he was inserted with a peripherally inserted central catheter (PICC) line that became infected with bacteria that caused endocarditis, severe aortic valve regurgitation with vegetation, and congestive heart failure, thereby necessitating aortic valve replacement surgery at the University of Arkansas for Medical Sciences Medical Center (UAMS) in May 2007.  The Veteran has testified that VA medical personnel ignored signs and symptoms of infection until the infection had gotten so severe that he ended up requiring valve replacement surgery.  See October 2017 Board Hearing Transcript.

In this case, VA treatment records from January 2007 show that the Veteran presented to the emergency room with complaints of neck and back pain, and was admitted with a diagnosis of possible osteomyelitis.  Apparently, blood cultures grew bacterial enterococcus, and antibiotic treatment was ordered, including vancomycin.  See Discharge Note, April 2007 (but note that the Veteran was previously discharged to the nursing unit in February 2007).  A January 25, 2007 record reflects that the Veteran was to undergo several weeks of IV therapy at the nursing home care unit (NHCU)-as opposed to undergoing IV therapy at home-due to his recent history of IV drug use.  A February 1, 2007 treatment record reflects that a PICC line was inserted; a related consent form, signed by the Veteran, has been associated with the claims file.  

The evidence shows that on February 5, 2007, a transesophageal echocardiography (TEE) was performed, apparently for possible infective endocarditis (IE), which showed no vegetation, but some aortic regurgitation.  See April 2007 Discharge Note. The Veteran was apparently discharged to the NHCU.  See Discharge Notes, February 2007 and April 2007.  About four to five weeks later, in March 2007, the Veteran experienced rigors, chills, and a fever, and blood cultures grew acinetobacter baumannii.  The PICC line was pulled due to suspicion of being the source of the infection, and the Veteran was treated with antibiotics.  See April 2007 Discharge Note.  Due to subsequent complaints of shortness of breath, the Veteran was re-admitted to the VA hospital from April 4 to 19, 2007, for cardiac testing, which revealed bacterial endocarditis, aortic valve vegetation, and severe aortic regurgitation.  The Veteran was admitted again on April 24, 2007 due to edema and shortness of breath, and ultimately transferred to the UAMS for aortic valve replacement surgery on May 1, 2007.

The Veteran was afforded a VA examination in connection with his current claim in July 2009.  The examiner diagnosed status-post aortic insufficiency secondary to bacterial endocarditis with bovine aortic valve replacement in May 2007, and also noted one episode of sepsis, "probably secondary to infected PICC line."  The examiner concluded that based on the evidence of record, the Veteran's management during the medical treatment in question was "standard and unremarkable."  The examiner noted that it is likely that his PICC line became infected, possibly leading to the development of bacterial endocarditis-but also stated that such a conclusion was ultimately based on speculation.  The examiner also offered that the Veteran had a history of recent IV drug use, which could also have led to bacterial infection.  Ultimately, the examiner was unable to determine from the record that there was any carelessness, negligence, lack of proper skill, or error involved in the Veteran's case.  The examiner provided a follow-up opinion in August 2009 in which he noted the Veteran's signature on a consent form that "clearly explains that infection of the [PICC] line is a possibility."

The Board remanded this matter for additional development in July 2014.  In particular, the Board sought outstanding VA treatment records from the period between January 2007 and May 2007, when the Veteran received the treatment that he alleges caused his claimed heart disability.  The RO conducted the required development and obtained the additional treatment records.  Nevertheless, the Board finds that further development is warranted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA in 2009 is inadequate for rendering a decision in this case because the examiner did not consider VA treatment records from January to May 2007 that were later associated with the claims file, and which are relevant to addressing the Veteran's contentions concerning VA care during that time period.  Consequently, the Veteran must be afforded a new examination in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  

(a) Does the Veteran have a current additional disability as a result of treatment rendered by CAVHS staff between January and May 2007?  The Veteran alleges that an infected PICC line in particular is the cause of his additional disability, however all potential causes must be addressed.

(b) If additional disability was caused by the treatment, was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing surgery and furnishing treatment?

(c) If additional disability was caused, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d) If additional disability was caused, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided? 

(e) If additional disability was caused, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

2. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






